DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 10 is objected to because of the following informality:  
Regarding Claim 10, line 5, applicant should delete “and” and line 7, applicant should change “a binarization” to -- the binarization--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5-6, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 5, recites the limitation "the liquid holding portion" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 10, recites the limitation "the and area threshold value" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claims 6 and 16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of the dependency status from Claim 5 and Claim 10 respectively.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-9, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2018/0207634 A1 by Butzkuven et al (hereinafter Butzkuven).

Regarding Claim 1, Butzkuven teaches a method for monitoring a transfer state of a liquid used in a sample measuring device as the liquid is transferred in a flow path (Title, Abstract, Par. [006-0007]) having at least two liquid holding portions (Fig. 1 @ 5, Par. [0052]: microfluidic structure, i.e. the one liquid holding portion, but the other liquid holding portion is not shown. However, Par. [0014]: the liquid is conveyed or transported by means of a pressure that is applied or introduced from the outside thus teaches the other liquid holding portion because liquid must be stored in some sort of containment), the method comprising: 
transferring (Fig. 3 @ 21, Par. [0081]) the liquid held in a first liquid holding portion (Par. [0014]: the liquid is conveyed or transported by means of a pressure that is applied or introduced from the outside thus teaches the first liquid holding portion because liquid must be stored in some sort of containment) to a second liquid holding portion (Fig. 1 @ 5, Par. [0052]: microfluidic structure, i.e. the second liquid holding portion) connected to the first liquid holding portion (inherently teaches the connection); 
acquiring information (Abstract, Par. [0007, 0061, 0090], Claim 1) related to scattered light intensity (Fig. 1 @ 12, Par. [0057) obtained by irradiating light (Fig. 1 @ 4, Par. [0052]) on an inner surface (Fig. 1 @ 9, Par. [0057]) of at least one of the first liquid holding portion and the second liquid holding portion (Fig. 1 @ 5, Par. [0052]: microfluidic structure, i.e. the second liquid holding portion) after the transfer of the liquid is started (Fig. 2 @ 17, Par. [0056]. Also see Par. [0014]); and 
monitoring a liquid transfer (Par. [0005, 0015]) to the second liquid holding portion (Fig. 1 @ 5, Par. [0052]: microfluidic structure, i.e. the second liquid holding portion) based on the information related to the scattered light intensity (Par. [0007, 0061]).  

Regarding Claim 2, Butzkuven teaches wherein in the step of acquiring information related to the scattered light intensity (See Claim 1 rejection), light (Fig. 1 @ 4, Par. [0052]) is irradiated on an inner surface (Fig. 1 @ 9, Par. [0057]) having irregularities (Fig. 1 @ 9, Par. [0057]: rough surface) after the transfer of the liquid is completed (Fig. 2 @ 8, Abstract, Par. [0056]).  

Regarding Claim 3, Butzkuven teaches wherein the information related to the scattered light intensity is acquired (See Claim 1 rejection) by a photodetector (Fig. 1 @ 3, Par. [0049]) detecting scattered light (Par. [0057]), and 
a controller (Par. [0061]) connected to the photodetector (Fig. 1 @ 3, Par. [0049]) analyzing the signal (Par. [0061]) from the photodetector (Fig. 1 @ 3, Par. [0049]).  

Regarding Claim 4, Butzkuven teaches wherein the photodetection unit comprises an imaging unit (Par. [0059]); and 
the analysis performed by the control unit is an image analysis (Par. [0059, 0061]). 
 
Regarding Claim 5, Butzkuven teaches wherein the irregular inner surface (Fig. 1 @ 9, Par. [0057]: rough surface) is an inner bottom surface of (Fig. 1, 3 @ 10, Par. [0057]) the liquid holding portion.  

Regarding Claim 6, Butzkuven teaches wherein in the step of acquiring information related to the scattered light intensity (See Claim 1 rejection), light (Fig. 1 @ 4, Par. [0052]) is obliquely irradiated (Fig. 1 @ 4, illustrates such configuration) on the irregular inner bottom surface (Fig. 1, 3 @ 10, Par. [0057]) and the scattered light is detected by the imaging unit (Fig. 1 @ 3, Par. [0049, 0059]) at a position above (Fig. 1, 2 @ 3, illustrates such configuration) the inner bottom surface (Fig. 1, 3 @ 10, Par. [0057]).  

Regarding Claim 7, Butzkuven teaches wherein the image analysis is locally performed on an area (Fig. 2 @ 7, Par. [0030]) including at least one of the first liquid holding portion and the second liquid holding portion (Fig. 1 @ 5, Par. [0052]: microfluidic structure, i.e. the second liquid holding portion).  

Regarding Claim 8, Butzkuven teaches wherein the image analysis comprises a binarization process that divides the image into a region in which the scattered light intensity is less than a binarization threshold value and a region in which the scattered light intensity is equal to or higher than the binarization threshold value (Par. [0013, 0023, 0027], binarization of the image is the “wet” and “non-wet” portion of the image and threshold value is the refractive index).  

Regarding Claim 9, Butzkuven teaches wherein the information relating to the scattered light intensity is area information of a region in which the scattered light intensity is equal to or more than a binarization threshold value obtained by the binarization process (Par. [0027]).  

Regarding Claim 14, Butzkuven teaches wherein the step of acquiring the information related to the scattered light intensity is performed before the transfer of the liquid to the second liquid holding portion (Fig. 1, Par. [0053]) and after the transfer of the liquid (Fig. 2, Par. [0056-0057]).  

Regarding Claim 17, Butzkuven teaches wherein image analysis comprises a process of extracting the region (Fig. 2 @ 7, Par. [0057, 0059]) of the inner surface (Fig. 2 @ 9, Par. [0057]) in an image based on scattered light intensity and the uniformity of the scattered light intensity (Par. [0057, 0059]); and 
the information related to the scattered light intensity is acquired from the extracted region of the inner surface (Fig. 2 @ 9, Abstract, Par. [0057, 0059]). 

Regarding Claim 18, Butzkuven teaches a sample measuring device that transfers a liquid to a flow path having at least two liquid holding portions and performs measurement using the liquid (See Claim 1 rejection. Note: Method claim can be used to implement an apparatus claim), the measuring device comprising: 
a liquid feeding unit that applies an external force to the liquid (Par. [0014]: the liquid is conveyed or transported by means of a pressure that is applied or introduced from the outside thus teaches the limitation) held in the first liquid holding portion and transfers the liquid to the second liquid holding portion connected to the first liquid holding portion (See Claim 1 rejection); 
an illumination unit that (Fig. 1 @ 2, Par. [0049]) irradiates light (Fig. 1 @ 4, Par. [0052]) on the irregular inner surface (Fig. 1 @ 9, Par. [0057]: rough surface) of at least one of the first liquid holding portion and the second liquid holding portion (See Claim 1 rejection); 
a photodetection unit (Fig. 1 @ 3, Par. [0049]) for detecting scattered light originating from light irradiated on the inner surface (See Claims 1-3 rejection); 62 
a control unit (Par. [0061]: a computational unit) for performing controls to acquire information related to scattered light based on signals (See Claim 3 rejection) from the photodetection unit (Fig. 1 @ 3, Par. [0049]), and determine a presence or absence of a liquid within a liquid holding portion based on the information related to the scattered light (Par. [0058]); and 
a measurement unit that performs measurement using the liquid (Par. [0059, 0061]).  

Regarding Claim 19, Butzkuven teaches wherein the control unit performs controls to monitor the liquid transfer to the second liquid holding portion by determining the presence or absence of a liquid based on the information related to the scattered light intensity (See Claims 1 and 18 rejection). 

Regarding Claim 20, Butzkuven teaches wherein the photodetection unit comprises an imaging unit (See Claim 4 rejection); and 
the control unit acquires information about the scattered light intensity by image analysis (See Claim 4 rejection).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Butzkuven as applied to Claim 9 above and further in view of WO2015151240A1 by Takeshi et al (hereinafter Takeshi).
Regarding Claim 10, Butzkuven teaches the scattered light intensity is equal to or greater than a binarization threshold value (See Claim 9 rejection) but does not explicitly teach wherein in the step of monitoring a liquid transfer, the presence or absence of an anomaly in the liquid transfer to the second liquid holding portion is determined based on a comparison result of comparing the and area threshold value and an area value of a region in which the scattered light intensity is equal to or greater than a binarization threshold value.  

However, Takeshi teaches transmitted light or scattered light (hereinafter referred to as "signal") derived from light irradiated on the flow path is measured at a constant flow rate by measuring the specimen or its diluted solution at constant time intervals, Obtain a signal sequence for each specimen. From the obtained signal series, the average value S and the variance S of the absorbance in the case of transmitted light and the scattered light intensity in the case of scattered light are obtained. Here, as the calibration data, an average value S and a dispersion index ΔS/S for each concentration of chyle or hemolysis are prepared using previously known concentration of cholesterol or hemolysis. Subsequently, the average value S and the dispersion index ΔS/S obtained from the specimen (i.e. the an area value of a region in which the scattered light intensity) are compared with the above calibration data (i.e. the area threshold value) to identify the type of abnormal specimen (hemolysis, chyle, other turbidity) (i.e. the presence or absence of an anomaly in the liquid transfer) and the concentration ratio. Instead of the dispersion index ΔS/S, the variance ΔS itself may be used (Page 3-4).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Butzkuven by Takeshi as taught above such that monitoring a liquid transfer, the presence or absence of an anomaly in the liquid transfer to the second liquid holding portion is determined based on a comparison result of comparing the and area threshold value and an area value of a region in which the scattered light intensity is equal to or greater than a binarization threshold value is accomplished in order to identify the type of abnormal specimen (Takeshi, Page 4).

Regarding Claim 11, Butzkuven teaches wherein the image analysis (See Claim 4 rejection) but does not explicitly teach comprises a process of calculating an index value indicating the dispersion of scattered light intensity in the region in which the scattered light is detected; and 
the information about the scattered light intensity is a total sum of the index values in the image. 

However, Takeshi teaches a process of calculating an index value indicating the dispersion of scattered light intensity in the region in which the scattered light is detected (Page 3-4); and 
the information about the scattered light intensity is a total sum of the index values in the image (Page 3-4).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Butzkuven by Takeshi as taught above such that a process of calculating an index value indicating the dispersion of scattered light intensity in the region in which the scattered light is detected; and 
the information about the scattered light intensity is a total sum of the index values in the image is accomplished in order to identify the type of abnormal specimen (Takeshi, Page 4).

Regarding Claims 12-13, Butzkuven teaches wherein in the step of monitoring a liquid transfer (See Claim 4 rejection) and the second liquid holding portion (See Claim 1 rejection) but does not explicitly teach, the sum of the index values is compared with a threshold value of the sum, and whether there is an abnormality in the liquid transferred to the second liquid holding portion is determined based on the comparison result and wherein the liquid is plasma, and the abnormality of the liquid is chyle. 

However, Takeshi teaches the sum of the index values is compared with a threshold value of the sum, and whether there is an abnormality in the liquid transferred is determined based on the comparison result (Page 3-4) and wherein the liquid is plasma (Page 2), and the abnormality of the liquid is chyle (Page 2-4). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Butzkuven by Takeshi as taught above such that the sum of the index values is compared with a threshold value of the sum, and whether there is an abnormality in the liquid transferred to the second liquid holding portion is determined based on the comparison result and wherein the liquid is plasma, and the abnormality of the liquid is chyle is accomplished in order to identify the type of abnormal specimen (Takeshi, Page 4).
Regarding Claim 15, Butzkuven teaches information related to the scattered light intensities acquired before (Fig. 1, Par. [0053]) and after the liquid is transported (Fig. 2, Par. [0056-0057]) but does not explicitly teach wherein the presence or absence of a liquid transfer abnormality is determined by comparing. 

However, Takeshi teaches the average value S and the dispersion index ΔS/S obtained from the specimen are compared with the above calibration data to identify the type of abnormal specimen (hemolysis, chyle, other turbidity) (i.e. the presence or absence of a liquid transfer abnormality) (Page 3-4).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Butzkuven by Takeshi as taught above such that wherein the presence or absence of a liquid transfer abnormality is determined by comparing information related to the scattered light intensities acquired before and after the liquid is transported is accomplished in order to identify the type of abnormal specimen (Takeshi, Page 4).

9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Butzkuven in view of Takeshi as applied to Claim 10 above and further in view of JP2018109526A by Hitoshi (hereinafter Hitoshi).
 
Regarding Claim 16, Butzkuven as modified by Takeshi teaches an abnormality in the measurement (See Claim 10 rejection) but does not explicitly teach further comprising: 
a step of stopping the measurement, notifying the user during the measurement, or displaying a message that there is an abnormality in the measurement result when any abnormality is determined.  

However Hitoshi teaches When it is determined that an abnormality has occurred in the light source 10, the control unit 130 performs processing for notifying the user that an abnormality has occurred in the light source 10. For example, the control unit 130 performs a process of causing the display device 110 to display a message for notifying that an abnormality has occurred in the light source 10. The notification to the user is performed by, for example, displaying a message on the display device 110, turning on a warning light (not shown), or notifying by a sound such as a buzzer. The notification method is not particularly limited. Note that the control unit 130 may perform a process of stopping the measurement without performing the process of notifying the user when it is determined that an abnormality has occurred in the light source 10 (Para. 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Butzkuven as modified by Takeshi by Hitoshi as taught above such that a step of stopping the measurement, notifying the user during the measurement, or displaying a message that there is an abnormality in the measurement result when any abnormality is determined is accomplished in order to identify the type of abnormal specimen (Takeshi, Page 4).




 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886